MAYFIELD, J.
I find myself unable to concur in either the result or the opinion in this case. I desire, and it seems to me that the court needs, some authority to direct, the chancellor beloAV to do Avhat it does.
The decision and judgment of this court is that the chancellor ascertain the present value of the inchoate *355right of dower to which respondent’s wife is entitled, and deduct that amount from the purchase price of the farm, as an indemnity, from respondent to complainant, against the wife’s ever asserting her dower interest; and when this impossibility is accomplished, and such provision is ingrafted on the contract, that he then decree its enforcement. The problem propounded to the chancellor is this: Ascertain the present value of a given contingency which may never happen, whose ultimate value— that is, its value upon its occurrence — cannot, from tiie very nature of things be known until it is determined that it has happened; provided, however, its value shall in no event exceed $2,000.
The error into which my Brothers have fallen proceeds from the attempt to apply ancient theories and doctrines, which were applicable to obsolete English common law, but not to modern statutes and conditions. When dower was as certain as death, when it was both possible and proper to say that the greatest legal argument ever offered in favor of the wife’s dower was a speech of three words, “coverture, seizin, death,” then this decision would have a precedent, however bad it might be. But where modern statutes (as is the case in this state, and has been, since the Code of 1852) have made dower more uncertain than life, and where Toombs’ famous speech would not longer be appropriate or effective, this ancient rule and obsolete laAV has no place in the decisions. As at common law,- whether the wife is noAV entitled to dower depends upon whether she or the husband dies first. Tables of mortality could and did afford a reasonable guess as to this; but, in addition to this uncertainty, there are now added other elements, such as: Which Avill own the most property at the death of the husband? Will the husband, at his death, be solvent or insolvent ? Will they have children *356or no children? If children, how many? Will he die testate or intestate, and, if testate, what will he the provisions of his will? These are only a few of the subjects of express statutory provision touching the right of dower vel non. Hoav can the chancellor determine Avhich will die first, the husband or the Avife? Answer: By mortality tables. If the wife outlive the husband, hoAv long AAO.ll she outliA'e him? Answer: Mortality tables Avill furnish some evidence. To this I agree only because fita scripta est lex.” This being determined — ■ and it can be determined only as above indicated — then the next question for the chancellor, under the statute, is to determine Avhich will own the more property, the husband or the wife, at the death of the husband. How the chancellor will determine this I do not know. There is certainly no authority or precedent on the subject. If he finds that the husband will own more, then how much more? Hoav this can be determined I do not know; there being upon the point no authority or precedent. If these questions can be determined, then the next question is, Will the husband die solvent or insolvent? If this can be determined, then will he die having children or no children? If having children, how many? If this can be determined, then will he die testate or intestate? • If testate, what will be the provisions of his will? If all these thrings can be determined, then will the Avife accept, or dissent from, the provisions of the will? These are some of the conditions with which the chancellor is required to comply. How he is to do it I do not know; and the majority furnish no information if such is available. If the common law as to the right and extent of dower prevailed in this state, I concede that there would be some ancient but unsound authority to support the decision in this case; bnt, under our statutory system of dower, I say *357no authority can be found in support of it, and that it is impossible to give effect to any decision like this, which can be rendered, in a case like this.
It is insisted that the case of Springle v. Shields, 17 Ala. 295, is an authority for the decision in this case. I do not so read or understand that decision. To my mind the dicta are the contrary. The question here decided could not be there decided, because not raised by the pleadings or proof.- The vendor husband in that case was dead and the dower had been allotted to his widow, and the suit was against her and the heirs. Notwithstanding this fact, and the further fact that the chancellor abated the purchase price to the extent of this dower interest, which is all that is prayed in this case, and if I may guess, all that the complainant will ever submit to, this court reversed the chancellor, and decreed that he be relieved from payment of that amount until the termination of the dower interest, which was then vested, and of which the widow was in the actual possession. It seems to me that no one can doubt the propriety or correctness of that decision; but how it can be an authority for the decision in this case (which is an attempt to do the impossible) I cannot understand. The opinion cites and quotes from the case of Parks v. Brooks, 16 Ala. 529, which decided that an inchoate right of dower was an incumbrance such as would authorize a vendee to rescind; but neither that decision nor the Parks-Brooks decision held that he could compel indemnity in a ease like the one at bar; the inference being that he could not, or the court would have said so.' In the case in 17 Ala. 298, the court cite and quote other Alabama cases, to propositions which, by analogy, clearly show that a decree like the one the court ordered in this case could not be allowed and should not be attempted. Some of the propositions are *358as follows: “The dowress may-live to a patriarchal age, she may die the next day, and the assumption that she will live seven years is alike unjust to her and the alienee.’' The court, moreover, say they have been unable to find any rule by which the present value in gross óf a dower interest may be ascertained. — See Johnson v. Elliott, 12 Ala. 112; Potier & McCoy v. Barclay and Husband, 15 Ala. 4639; Fry v. Merch. Ins. Co., 15 Ala. 810. Now the rule which would make it unjust to the parties to allow a sum in gross to be paid to the widow in lieu of' dower in the land would equally seem to forbid that a sum in gross estimated as the supposed value of the dower should be allowed the alienee as against the estate of the vendor. * * On the other hand, if the dowress be a young woman and should live out her three score years and ten, the alienee might be greatly the sufferer. The uncertainty of such a rule and the impracticability of attaining by its application the justice of the case incline us to eschew it whenever it can be done.” Remember, that all this was true, and recognized and stated, before the .Code of 1852, which entirely changed our law as to dower and made it uncertain whether it would ever attach, even- though the husband was seised, and died before the dowress. If true then, for much greater reason is it true uoav, when Ave have no means of even approximately determining, or intelligently guessing, Avhether the wife wall ever he entitled to any dower, though- she survive the husband; and, if the right vel non could be guessed at, it certainly could not be intelligently guessed to what aliquot part of the estate — a half, a third, or any other fraction— it attached.
In the case of Chaney v. Chaney, 38 Ala. 35, the question of ascertaining the value of the widow’s right was before the court. The rule was there laid down; and *359tlie impracticability of ascertaining it before the death of the husband was referred to. The case was again considered in the case of McLeod v. McLeod, 169 Ala. 660, 53 South. 834, where it is said, quoting in part Chaney’s Case, supra: “ ‘While the rule for the ascertainment and security of the widow’s share is thus simple when the husband is dead, we can very clearly perceive that more difficult questions will be presented for solution when the court is called upon to lay down a rule which will secure to the wife of a living husband her contingent dower interest. We will not anticipate those questions now, but will leave them to be settled Avlien they arise.’ And it was upon the breakers indicated by that danger signal that this widoAv’s craft was lost. The inchoate right of-doAver exists only by implication of law, and may never become effective. Figuratively speaking, it is a mere chrysalis, which can be called into life only by the death of the husband before that of the Avife, and is as completely destroyed by the death of the wife before that of the husband as if it never existed. Yet, AAdien it once attaches to the husband’s land, it may confer upon the Avidow a claim superior to that of any other person who claims through the husband by virtue of subsequent acts. — 2 Scribner, Dower; Cunningham v. Shannon, 4 Rich. Eq. (S. C.) 140.” I do not believe that a single case can be found in which a decree like the one ordered in this case AAras rendered in a state whose dower laws are akin to ours. It is well known that our Code of 1852 was largely copied after the New York Code, and the courts of that state have uniformly decided contrary to the decision in this case. That court has said: “It was the ancient practice of courts, where the husband had made a contract similar to the one in question, and the wife refused to release her inchoate right of dower, to imprison him *360until he procured her consent. But that practice has long since yielded to a more humane.rule of law, and the punishment now, if any, is in the nature of damages for nonfulfillment of the contract. It was held in the case of Roos v. Lockwood [59 Hun, 181], 13 N. Y. Supp. 128, that where the owner of real estate executes a written agreement to give a deed thereof, which his wife did not sign, and she refused to join in the deed, that it was not proper to decree a specific per f orinan ce of the contract, either deducting from the. purchase price the actual cash value of such dower interest, or leaving one-third of the purchase money on mortgage at 5 per cent, interest, payable only after the wife’s death, as an indemnity against the wife’s right of dower. The same rule was adopted in Talbot v. Adams, 12 N. Y. Wkly., Dig. 410. In the case of Sternberger v. McGovern, 56 N. Y. 19, Grover, J., in discussing the power of courts of equity to enforce specific performance of contracts, says: ‘I have not found any case in this state in which it has been determined in an action for specific performance that a purchaser may compel a vendor unable to procure his wife to release her dower to convey subject to such right, and abate from the price such sum as the court determines was its value.’ — Dixon v. Rice, 16 Hun. 422; Martin v. Colby, 42 Hun. 7. I am of the opinion that it must now be considered the settled law of this state that a court of equity will not compel specific performance of a contract made by the husband to convey land, where it is necessary that the wife join in the conveyance, and she refuses. It is the duty of a person who makes a contract with a married man for the purchase of real estate to see to it that wife execute the contract, and that the title is such that specific performance may be enforced. If he neglects to do so, and relies upon the agreement and representations of *361the vendor, knowing that there are outstanding liens and incumbrances upon the property which the vendor may not be able to control, he cannot, under such circumstances, come into a court of equity, and ask the court to make and enforce a different contract than the one entered into. The plaintiffs knew that the defendant was a married man when they executed the contract.” — Bonnet v. Babbage (Sup.) 19 N. Y. Supp. 935. Mr. Warvelle, in his work on Vendors (volume 2, pp. 892, 893), states the law as follows: “Formerly it seems to have been the practice of courts to specifically enforce such contracts and to require the husband to procure the wife’s signature, and imprison him until he did perform his covenant by so doing. The ruling in such cases was based upon the presumption that the husband had, before he entered into the covenant, first gained his wife’s consent for that purpose. This doctrine, which is of English origin, has been expressly repudiated by later American cases, and under these decisions specific execution of an agreement to sell and convey will not ordinarily be decreed against a vendor, a married man, whose wife refuses to join in the deed, where there is no proof of fraud on his part, in her refusal, unless the purchaser is willing to pay the full purchase money and accept the deed without her joining.” —Page 892. “The rule” which “may be considered as the one receiving the highest sanction * * * simply provides that the vendee may have conveyance by the husband’s deed, hut without the retention of any part of the purchase money to indemnify him against the contingent interest of the wife.” — Page 893.
The majority opinion and Cyc. cite Alabama and Virginia as supporting the rule announced. I have, I think, shown that Alabama heretofore has held to the contrary; and I shall now show that Virginia has like*362wise held to the contrary. In Clarke v. Reins, 53 Va. 98, it was decided that: “A court of equitjr will not decree a specific performance of .a contract by a husband and wife for the sale of the wife’s land, at the suit of the vendee, the wife refusing to execute the contract. Nor will the court compel the husband to convey his life estate to the vendee, with compensation for the failure of the wife to convey her interest in the land.”— Headnotes 2 and 3. “The difficulty of estimating the value of Mrs. Branch’s interest, subject to the life estate of her husband, would of itself constitute a serious objection to decreeing compensation for its loss. — Evans v. Kingsberry, 23 Va. 120 [14 Am. Dec. 779]. Such an estimate would of necessity be of a speculative char-' acter, and whilst there are rules for calculating the value of such interests, which have been adopted by the court in cases rendering such calculations necessary, I feel no disposition to multiply, unnecessarily, occasions for a resort to them.” — Page 114 of 53 Va.
Michigan is also cited as supporting the majority decision. Here is what that court said on the subject (Phillips v. Stauch, 20 Mich. 382, 383) : “In proceeding to give-a purchaser something different from that 'which the vendor contracted to sell, the court is enforcing a contract which the parties never in fact made, and the jurisdiction is therefore to be exercised under many restrictions. It has accordingly been settled that the contract will not be enforced with compensation when a material part of the subject-matter is wanting (Pry on Spec. Perf. §§ 305, 797), nor when a reasonable estimate of the compensation is unattainable for the want of sufficient data (Id. §§ 813, 814) ; nor when the difference in value of the interest contracted for, and the interest actually to be conveyed is capable of computation (Id. § 303) ; nor when the alienation of the partial-*363interest of the vendor might prejudice the rights of third persons in the estate (Id. 304).”
New Jersey occupies a middle ground between Iowa and New York. Its doctrine is that equity will allow or award partial performance and damages or indemnity only in cases of necessity. This rule, I submit, has much of force and reason in it, and, where the common-law rules as to dower prevail, it can and should be enforced; but it could not, of course, be enforced in this state or in New York. The New Jersey rule is thus declared by that court: “Compensation is to be awarded when it appears from a view of all the circumstances of the particular case it will subserve tbe ends of justice; and it will be denied when, upon a like Anew, it appears it AA’ill produce hardship or injustice to either of the parties. No inflexible rule can be adopted applicable to all cases, but each case must be decided on its own special facts. Generally, it will be denied where the party asking it had notice at the time the contract was made that the vendor was agreeing for more than he could give or convey, and it appears the vendee has not, in consequence of the contract, placed himself in a situation from which he cannot extricate himself Avithout loss.” — Peeler v. Levy, 26 N. J. Eq. 332. “This rule has the support of the clearest dictates of justice. It is unconscionable for one man to take the promise of another to do a particular thing which the promisee knows, at the time the promise Avas made, the promisor cannot pei'form except by the consent or concurrence of a third person, and then,- Avhen consent or concurrence is refused by the third person in good faith, to demand a strict and literal fulfillment of the promise. He contracts Avith full notice of the uncertainty of hazard attending the promisor’s ability to perform, and has no right, therefore, to ask the extraordinary aid of a court of *364conscience in repairing the loss lie has sustained by the nonfulfillment of the contract. He must be content with his ordinary legal remedy.” — 26 N. J. Eq. 332, 333. So, under the New Jersey rule, the complainant in this case is not entitled to damages, or indemnity, on account of wife’s refusal to sign, even if the common law as to dower prevailed in this state.
But, aside from all these authorities, it seems to me that none is needed except our statutes as to dower. I submit that under these statutes it is simply an impossibility for any human agency to approximate the present value of the wife’s dower interest in the farm of the respondent. It is, of course, an incumbrance, if the husband alone convey. Opinion evidence of experts, in connection with the tables of mortality, might. authorize a judge to guess at the damages this complainant might suffer on account of the breach of contract to convey, or of his warranty, if he conveyed with warranty. The error into which this court has fallen is in supposing that this complainant has, in some manner or form, the absolute right to specific performance, and that this court or the chancellor is bound to grant him specific performance of some contract. That is, if it is a physical impossibility to perform the contract which he made with his eyes wide open, then the court will make a contract as near like the one he did make as possible, and direct the chancellor to enforce it; that he must have specific performance of something, no matter what he or the respondent or the latter’s wife losses in the performance. It will be noticed that the majority do not give complainant what he asked, which was specific performance, pro tanto, and damages for partial breach; but in lieu of damages they give him indemnity, and make him pay interest on his own indemnity. The only limitation of the indemnity is that it shall not ex*365ceed $2,000. Suppose the chancellor fixes it at $2,000, then the complainant must pay interest on this amount till the wife signs, or she or the husband dies. Suppose the husband and wife both live 50 years, and the wife dies- first, then the complainant will have paid $8,000 as interest and the $2,000 indemnity, making $10,000, and will get nothing more than he would have gotten had he taken the deed of the husband alone in the beginning; and, in addition to this loss, the land will have been tied up by a decree of court and a mortgage for indemnity for 50 years. If anything could be more inequitable or unjust as to all parties, it would be difficult to conceive it. If the chancellor should so order, it would probably force the complainant to dismiss his bill. If the complainant desired to defeat the effect of the decree, he could convey his property to his wife and children, and wholly defeat her dower right, by having less property than his wife upon his death, if he should die first. This and hundreds of other conditions will serve to show the inequity and injustice of the decree directed by the majority opinion in this case.